     Case 1-18-40766-cec                        Doc 194         Filed 10/09/19             Entered 10/09/19 14:30:54




                                               UNITECI STATES EANKRUPTCY COURT
                                                                DISTRICT OF



In re EARL RASHEEO DAVI$                                                                    Casr Ns. 1-1840766-CEC
    Ihbtar                                                                   ReportingPeriodr               m.
                                                                               Social Security        f              557t
                                                                                   tlact   { digirr only)

                                                   MONTIILY OTTRATTNG REPORT
                                                       {rN$lvrpuAl. wAG[     gAR,NeR.s]


    File with tbe Cosrt and submit a copy fo tbe Unitcd Ststes Trustee witbin 20 days *fter the *rd of the
    month rnd submlt s copy of the report to any officiel eommittce appointul in the cage"
    (Reparts $tr Rachaster md BuSbla Dlvistons af Westcrn District af Nw Yarl( are due I 5 days a$er the
    end af the month us sre th* reparts for Southern Dis*ict al Nvw fark)



    REQTIIRED I}OCI,JMENTS                                                                                      Document       Erplan*ion
                                                                            fornNo.                             Attschod         Attrcbed
    $chedule of Cash Rweipts and Disbursemsnts                              rua8c_0Npvl                     X
       8anft Reconciliatisn (or copieo ofdebtols bank                       lMoR-1 {CONT}

        Couios of bank stafernents
                                                                            l-                              X
    Disbursomort Joumal                                                     lMoR-z {lNi}v)                  x
    Batance Sheet                                                           tM0R-.& ftNp\n
       Copios   oftax retums filed d*rins reroninf period
    ftrnnmsry of Unnsid Fost-pstilion Dcbts                                 lMoR4 fiN$]l!
      tatus of Secured Notes, Lcaser, Installment          Paymen*          IMOR-5 {lND\4
    Dsbtor Sueatlonnaire                                                    IMOR€ {INDV]


    I declmn unda pemlly of perjury f 28 U.S.C" $ection 1746) that     *e   documsnt$ atl*ch*d to this report       ffr   true End
    corlecr to the bcsr of my lmorvl*dgo mrl bcli*f.


                              ..9^- -14 j***/
    Sigratnre of Debtsr

    $ignatre of Joint Debtor
                                           -*-*--/          (
                                                                                                                      Date

                                                                                                                      Dare
                                                                                                                             '#r{
       Case 1-18-40766-cec                             Doc 194            Filed 10/09/19                          Entered 10/09/19 14:30:54



In re EARL RASHEED DAVIS                                                                        Csse No. 1-18-40766-CEC
      Ilebtor                                                                          Reporting Period: 2019 SEPT

                      INDIYINUAL DEBTOR CASH RECEIPTS AND CASH DISBURSEMENTS
                                   ('l'his Form mwt b* sutlnritted ior each bank account marntarned by the Debtorl

    Amounts repo*ed should I'e per the debtols books, not the bsnk statemenl, The beginning cash should be the encling
    cash lrom the prior monlh or,   ifthis   is the first report, the smount should be the balsnce on the dnte the pclition was
    liled   Attfrch the bank stilement$ aod a detailed list   ofall disbursements   made tluring thc reFor! period that includes

    the datB, thc check number, the payce, the ransaction      d$cription, and the aftount. A bank reconciliaiion must
    b€ {ttached for Each account. [See       MOR-I {CON"D]




                    and
                    and Child
                                       Income                                         I-
                            and Pension lncome
      Sale of Assets                                                                                                                  750.00


                                                                                                                             s        139.57



       Mortgage Payment(s)                                                                                                   $
       Rental Payment(s)                                                                                                     $
       Other Secured Note Pavments                                                      $                                    $
       utilitir.s                                                                       $                                    $        896.69
       lnsurance                                                                        $                                    $       1.653.60
       Auto Expense                                                                     $                         90.00      $      3.547.68
       Lea$s Paments                                                                                                         $
       IRA Contributions                                                              -                                      s
       Repairs and Maintenance                                                                                               $
       Medical Exrenses                                                                                                      $
       Food. Clothins. llvsiene                                                         $                 1,500.00           $     22,046.24
       Charitable Contributions                                                                                              $
       Alimonv and Child Suoporl Pavments                                             -                                      $
       Tares - Real Estate                                                                                                   $
       Taxes - Personal Property                                                                                             $
       Taxes - Ather (a*aeh sched*le)                                                                                        $
       Travel and Entertainment                                                         $                                    $      14,832.36
       Cifts                                                                                                                 $
       Olher futtach schedule)                                                                                               $
            otal                 Dlsbuftements                                            s               I            .00   s

       Pro                Fees                                                            s       213.581.20
       U. S,'Irustee Fees                                                                                                    $
       Other Reoreanizatisn Extenses {attach                   sc hedule)
       T                     Items                                                                2               81.20      $     305 135.50

     Totd Disburscmcnts (Ordinary + Reorgoni:alion)
     Net Cssh Flow ft'olal Receipts                -   1'otal Disbto'sements)             g
                                                                                                      I

                                                                                                 {2ls,l7l,2a}
                                                                                                              I    I
                                                                                                                             ffi
                                                                                                                             $            .50

     Casb - End of        Month       (Must equal recanciled hank
                                                                                       I
    slatem€nl)
       Case 1-18-40766-cec                  Doc 194         Filed 10/09/19               Entered 10/09/19 14:30:54



ln re EARL RASHEED DAVIS                                                        Csse No. 1-18-40766-CEC
    Debtor                                                             Reportlng Period; 2019 SEPT


              INDIVIDUAL DEBTOR CASH RECEIPTS AND CASII DISBURSEMENTS
                                                   (continuation sheet)




    Loan's iom American Regional Capital LLC                           $             l,398.00     $             4l,386,57




                                                                      n-
                                                                      --




                                                                      -
    FDT & G&H                                                         -                                                 0




                                                                      I
                                                                      -
                                    THE FOLLOWING SECTION MUST BE COIIPLETED
    DISBt'rSCMf,,llTS FOR CAI,CULATIIIiC tl,S. TRUSTEI, QUARTf,RLY Ff,E$: (FROM   CLTRRE]I{T   MONTH ACTUAL COLITMN}


    TOTAL DISBURSIMENTE
       LESSI TRANSITSRS TO OTIIER DEBTOR tN POSSESSION ACCOUNTS
       PI-lJSr ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURC8S
    /i e from e{trnru Aa..ttal<l
    TOTAL DISSURSEMENT$ FOR CALCULATINC U.S, TRT]STEf,
    OUARTERLY trEES
       Case 1-18-40766-cec                           Doc 194                Filed 10/09/19                        Entered 10/09/19 14:30:54



In re EARL RASHEED DAVIS                                                                           Carc No. 1-1S-40766-CEC
     Ilebtor                                                                              Reporting Pcriod: 2019 SEPT

                                                               BAI,ANCE SHI][1'
    l'he   Balance She{t is to be cnnrplcted on an accrual hasis   anly. Pre-pelifion liabilrtres must    be classifierl separately from
    posl-Fetilion obligations.

                                       l,tsrrs                                       BOOK VAI,UE iT END Of                             EAOK         QN
                                                                                      {URRENT'REPQRTIN$                                      ''II.UE
                                                                                                                                      PEIITION   DATT OR
                                                                                                                                     S(:HEDULEfi A,UOIINT
                                                                                                'VON'H
           ,!;1,j, -;.{i$1{,.';.;!.:ii1?'.;;,;l:i,:;trrjb:fi. ii:if_- Fg::5f.f,ry183'ffiwi*,..e,         ,'




                                                                                     s                   6,675"214.00                           9.675,214,00
    Other Proptrtv httach schedule)                                                                                          $

    TOTAL REAL PROPERTY ISSETS                                                       C
                                                                                                         6.675,214.00        $                  9"675.2t4,80




    Cash on Hand


                                                                                    n
    Bank Accounts                                                                    $                             500.00    $                           500,00

    Securitv Denosits
                                                                                                                   750.00
                                                                                                                             -                           750 00
    llousehold Coods & Fumishins.s                                                   $

    Books. Picturcs. Art
    Wearing Aonarel
    Furs and Jewelry                                                                 l                            7.500.m    t                          7.500.00

    Firearms & Ssorts Eouinment
    Insurance Policies
    Annuities
    Education IRAs
    Retirement & Protit Sharinq
    Stocks
    Partnershins & Joint Ventures
    Govemment & Cornorate Bonds
    Aecounls Receivable
    Alimonv. maintenance. suobort or orooertv settlements
    Other Liauidated Debts                                                          -
    Equitable Interests in Schedule A DroDerty
    {bntinsent lnterests
    Other Claims
    Pat€nls     & Coowights
    Licenses & Franchises
    Customer Lists                                                                  -
    Autos. Trucks        &   Clther Vehicles
    Boats & Motors
    Aircrafl
    Oflice Eauinment
    Machinery, supplies, equipment used lor business
    lnventory
    Animals
    Crorrs
    Farmins Erruinment                                                              -
    Farm Suonlies
    Dther Personal Prowrty {oltach schcdule)                                          $                       I   0"000 00       I                  10.0{-{J.0t

    TOTA T. P E RSO N A L P RCI P ER'TY                                               $                       18,75n 00                             I   8,750 00

    TO'r.4 1 l .S.tt 7:t                                                              s                   6.69].954.{r0          5              9.691,96,1.Ott
      Case 1-18-40766-cec                              Doc 194   Filed 10/09/19          Entered 10/09/19 14:30:54


ln re EARL RASHEED OAVIS                                                           Cese No. 1-18-40766-CEC
    Dsbtor                                                                Reporting Period: 2019 SEPT


                                       .{Nn OWNER EQUrty              BOOK            A'T END OI;          BQOK I'/ILUE 0N
                                                                             '/AI.{IE
                                                                       {:L:*REN7'   XEPORTIN$             FETITION DNT'E OR.
                                                                               il0N7H                    SCIIEDI.lLED AMOLINT
                     .t

                  lncome Taxes             deducted tiom


    State Taxes {not dedueted from waees)


    Othcr'l'axes (altae h schedule)
    TATII.'TAXES
    Prof'essional Fees                                                s               IE5.081 4&

    Othcr Post-netition Liabilities (list ereditors                  **#-Ee.;'g          il   r   !l: ArE:. .W$ffii?-'4€S


                                                                                                    -




                                                                     -

                                                                     n-
    IOTA   T,   PQST. P g7TilON LIA   B I LITI ES                    -t               l85.0s1 48     $




    Secured Debt
    Prioriry Debt
    Unsecured Debt                                                    s               8e7,E?5.:3

    TOTA L P Rb. P ETITIO N LIA              Bf   LIII ES             $               897,823.22     $


                 LIABILITIES
                                     Case 1-18-40766-cec                  Doc 194      Filed 10/09/19           Entered 10/09/19 14:30:54




In re EARL RA$HEED DAVIS                                                                               Case No" 1-18*{0766-CEC
    Debtor                                                                                 Reporting   Period:        Sep"l9


                                       SUMMARY OF' TJNPAID POST.PtrTITION DEBTS


                                                                                      Numbcr of Drys Prst Duc


    Mortsa!,e
    Rent
                                                    rnnnnr
                                                        Current


                                                    NNIINT
                                                                          0-30        3r{0            6l-90        Over 9l       Total



    Secured Debt/Adequate Protecfion
    Pavments
    Professional Fees                               n:Inrn
    Other Post-Petition debt (list
    FORCHNLLI DEEGAN TERRANA
    G&H
                                     reditor]
                                                        Inrnn
                                                           x
                                                        TTTII
                                                           X
    Gage Nestor Accounting      & Tax Services             X


                                                    I---nI
    Total Post-oetition llebts                      TIITTN
                                                    -n-I-r
    Orplrin how rnd whcn thc Dchtor irtcrds to p{y roy prst due port-pctition dcbn,
    Debtor will oav from liouidation of orooertv interest as $uch fees are aooroved
        Case 1-18-40766-cec              Doc 194        Filed 10/09/19          Entered 10/09/19 14:30:54




ln re EARL RASHEED DAVIS                                                                  Csse No. 1-1 8-40766-CEe
      Debtor                                                                    Reparting Period      Sep-19



                               DEBTOR QUESTIONNAIRE
      mugr  De eompreteo encn montn. ll tne answcr to any ot tne                Yes        No
      questions ls "Yes"o provide a detailed explanation of each
      item. dttacb additional sheets if nece$$ary.
      nave any tuno$ Deen dtsbursec rom any account other than      a
  1
      debtor in possession account tiis reporting period?                                   x
      ls tne uebtor dellnquent m the tlmely trllng of any post-petttlon
      tax refurns?                                                                          x

      Are property insurance, automobile inswanee, or other necessary
  3
      insurance coveragss expired or cancelled, or has the debtor                           x


                                                                          II
      received notice of expiration or cancellation of such policies?
      ls tne ueotor oellnquent m payng any nsur8nce pr€mlum
      payment?                                                                              X
      Have any payments b€en made on pre-petltron llablhtles thls
  5
    reporting period?                                                                       x
  6 Are any post petition State or Federal income taxes past due?
  7 Are any post petrtron real estate taxes past due?
                                                                           I                x
                                                                                            x
                                                                           I
                                                                           II
    Are any other post petition taxes past due?                                             X
    Hav€ :my pre-petltlon taxes beon pald dunng thls reportmg
      period?                                                             -                 x


                                                                                      I
      fue any anounts owed to post petition creditors delinquent?                           X
      Havs any post petflon loans been been recetved by the Deblor
      &om any party?                                                            x


                                                                                      I
      ls the Debtor delinquent in paying any U.S. TrustEe fees?                 x
      ls tne Lrebtor detmquent wrn any courr ordered payments to
      attorneys or other professionals?                                         x
                                                                                      -
                                        Case 1-18-40766-cec                           Doc 194                      Filed 10/09/19    Entered 10/09/19 14:30:54
                                                               o04 00035        00                                   PA€Er       1
                                                               ACCOT]IIT;                  xxffit1429                09!3A/20]9




                                                                            u
                            EAR!   RASHSSD DA\[S
                            DESTOR   nil POSSESSTON                                                                      30
                            244 sTH AV$ lFf 2846
                        NEW yORK       Ny   10001


 Btv/9   r3ilc
oceAlrsrD8 sRiat{cll                                                TEI;EPIIONE      :5   16 - s3 6 - 24   9   I
3121 IOIIG BSA T RD
ocRelrslDB titY x15?2


                            Htor      In Possession         ACCOI   lgr ffi1nff1429

                                                            rAsr    STATEMINT OBl3Ofag                             7x4,746.76
IICTERES?        STATSPTEICT                       16. 06              1    CREDJTS                                      15.06
I TERSST    "EIS
            PAID 2019                        79.10                     4 DEtsITg                                   217,817.5L
AVC AV:III,ABL3 SALAIiICE               630,149.51          ?Ifis   sx}TElruNf, 09 13817-9                          496,945.3L
AVER;AGE BAT,ANCE                       530,149.51
                                               oTHm.cRgDrTs----
DESCR,I TTON                                                                                    DATE                   . el|ouN?
ilqtERES? AT -0300      *                                                                     D9/3O                        x6.05
                                       . - -       OTIIERDEBITS
DESCRIE{NTON                                                                                    DATE                     alrtogll?
DDA UISCELI,AI{EOUS DESIT                                                                      09/1,7                  4, 55? . 31   003509409310
Wire Trarsfer tree 2463.73                                                                    B9/a9                      30.00       000122000583
Wlre frarsfer 2461-?3                                                                         oe/as                 213,085.20       ooo122000008
SER\rJCE CI{ARGE                                                                              0e13o                      50.o0
                                               DRILY a]AIA!]C3
DATE.,         ...BALA}ICE             DATE.   .            . ..SAI,ENCE             DAfE.                         ...BAT,ANCE
a91n           710,o94.45              09/t9                496,9"t9.25               oe13o                        496,945.3!
                Case 1-18-40766-cec    Doc 194   Filed 10/09/19      Entered 10/09/19 14:30:54

         Eank
 Tffi *n*rJcrb !{lt$ {onwnls*t $*x*t
    EA3.L R DAWS
    PIP CASE 184T}766 EDNY
    244 sTH AYE APT3845
    NErifYoRKl.ry            10001




                                                              03? / Clrapter 11   Checking 43622#459




frans*efions By D*te
Dst*      Description                                             Ilebtt            Cr*dit       Sshace




                                                                                                 Fage   I of I
